El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
*375El Registrador de la Propiedad de Caguas se negó a ins-cribir la declaratoria judicial de dominio que motiva este re-curso gubernativo fundándose en que en ella no consta que hayan sido citados los causababientes de las personas de quienes proceden los bienes ni expresa que los que solicita-ron y obtuvieron la declaración de dominio sean los únicos herederos de aquéllos para que pudiera presoindirse de la citación de tales causababientes.
Examinada la resolución vemos,, sin' embargo, que esos requisitos ban sido cumplidos pues en ella se consigna que los peticionarios José León Morales y María Acosta León adquirieron la finca, parte de ella, el primero por herencia de"sus padres Manuel León y Josefa Morales quienes falle-cieron dejando sucesión legítima compuesta del promovente y de sus nietos Juan, Antonio, Ramón, Manuel,' Ramona, Carmen y Mercedes Zayas León; y la otra promovente Ma-ría Acosta León, otra parte de la finca, por herencia tam-bién de sus padres Antonio Acosta y Tomasa León cuya sucesión legítima la forman la promovente y la nieta Regina León.
Se expresa, pues, quiénes eran los causababientes de los anteriores dueños, y como la resolución consigna además que los anteriores dueños fueron citados, no estuvo justifi-cado el registrador recurrido al negarse a hacer la inscrip-ción que se le ordenó.
La nota recurrida debe ser revocada y ordenarse la ins-cripción.
Revocada la nota, recurrida y ordenada la %nsT cripción.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.